Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of this 24th day of May,
2005, and is between Sunterra Corporation, a Maryland corporation (the
“Company”), and David Lucas (the “Executive”).

 

RECITALS:

 

WHEREAS, the Company recognizes that the future growth, profitability and
success of the Company’s business will be substantially and materially enhanced
by the employment of the Executive by the Company; and

 

WHEREAS, the Company desires to employ the Executive and the Executive has
indicated his willingness to provide his services, on the terms and conditions
set forth herein.

 

NOW, THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the parties hereto agree
as follows:

 

1. Definitions

 

For all purposes of this Agreement, the following terms shall have the meanings
specified in this Section 1 unless the context clearly requires otherwise.

 

a. “Agreement” means this agreement by and between the Company and David Lucas
dated as of the Effective Date.

 

b. Effective “Base Salary” means the base salary payable to the Executive, as
determined pursuant to Section 3.



--------------------------------------------------------------------------------

c. “Beneficiary” means the person or persons designated by the Executive to
receive payments hereunder due upon the Executive’s death or, in the absence of
such a designation, the Executive’s estate.

 

d. “Board of Directors” means the Board of Directors of the Company.

 

e. “Bonus” means the bonus payable to the Executive, as determined pursuant to
Section 3.

 

f. “Cause” means: (i) any breach of this Agreement by the Executive (or willful
or intentional act of the Executive) that injures the reputation or business of
the Company or its affiliates in any material respect; (ii) any continued or
repeated absence from the Company other than in connection with activities
performed by the Executive that are consistent with the terms and conditions of
the Agreement, unless such absence is (A) approved or excused by the CEO, or (B)
is the result of the Executive’s illness, Disability (in which event the
provisions of Section 6(b) hereof shall control) or incapacity; (iii) the
Executive’s conviction of a felony or pleading of no contest to a felony; or
(iv) the commission by the Executive of an act of fraud or embezzlement against
the Company (v) the Executive’s failure to substantially perform the Executive’s
duties hereunder, other than a failure resulting from a Disability; (vi)
Executive’s being absent from work more than thirty (30) days in any six (6)
month period other than as a result of a Disability; or (vii) the engaging by
the Executive in any act inconsistent with the best interests of, or competitive
with, the Company.

 

g. “Change in Control” shall mean the following events or circumstances that
occur after the Commencement Date: (i) the consummation of any sale, transfer or
other disposition of all or substantially all of the assets of the Company
through one transaction or a series of related transactions to one or more
persons or entities; or (ii) any “Person” (as such term is defined in Section
3(a)(9) of the Securities Exchange Act of 1934 (the “Exchange Act”) and as used
in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the

 

2



--------------------------------------------------------------------------------

Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board; or
(iii) the consummation of a merger, consolidation, reorganization, statutory
share exchange or similar form of corporate transaction involving the Company or
any of its subsidiaries that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction; or (iv) the stockholders of the Company approve a plan of complete
liquidation or dissolution.

 

h. “Commencement Date” means June     TBD, 2005.

 

i. “Disability” means a physical or mental incapacity of the Executive as a
result of which Executive is entitled to benefits under the Company’s long-term
disability plan.

 

j. Employer” means the Company.

 

k. “Employment Term” means as defined in Section 2A.

 

l. “Executive” means David Lucas.

 

m. “Good Reason” when used with reference to a termination by Executive of his
employment with the Company means any of the following, provided, however, that
Good Reason shall not exist upon a termination of employment described in
Section 6(b), (c) or (e):

 

i. any material Reduction in Duties, except (x) if Cause for such action exists,
whether or not the Company has sought to terminate Executive’s employment by the
Company, or (y) on account of Disability pursuant to the requirements of this
Agreement;

 

ii. if during the one year period following a Change in Control (as defined
below) the Executive is not retained by the Company as its CMO or in a similar
capacity;

 

3



--------------------------------------------------------------------------------

iii. if during the one year period following a Change in Control (as defined
below), a change in Executive’s principal work location to a location more than
fifty (50) miles from its current location (other than required travel on the
Company’s business to an extent substantially consistent with Executive’s
business travel obligations as contemplated hereunder);

 

iv. a material reduction in the Base Salary payable to Executive, except, in
each case, (x) if Cause for such action exists, whether or not the Company has
sought to terminate Executive’s employment by the Company, or (y) on account of
Disability pursuant to the requirement of this Agreement or (z) at the election
of Executive; or

 

v. the failure by the Company to pay Executive any portion of Executive’s
current compensation, or any portion of Executive’s compensation deferred under
any plan, agreement or arrangement of or with the Company, within thirty (30)
days after the date such compensation is due, except if such payment is not made
as a result of the insolvency or bankruptcy of the Company as provided in
Section 18 hereof.

 

n. “Reduction in Duties” of the Chief Marketing Officer means, with respect to
any of the following events or circumstances implemented or requested by the CEO
or Board of Directors (but not as a result of unilateral acts by Executive): (i)
any material reduction, whether in practice and/or effect in Executive’s duties
as Chief Marketing Officer; (ii) any material reduction, whether in practice and
/or effect, in Executive’s title as Chief Marketing Officer; (iii) any material
reduction, whether in practice and/or effect, in Executive’s reporting
relationship to a lower level of management within the Company.

 

o. “Severance Benefit” means as defined in Section 6(h)(1).

 

2. Employment. The Company hereby agrees to employ the Executive and the
Executive hereby accepts employment with the Company, on the terms and subject
to the conditions hereinafter set forth. Subject to the terms and conditions
contained herein, the Executive shall serve as the Chief Marketing Officer of
the Company and in such capacity shall report directly to

 

4



--------------------------------------------------------------------------------

the Chief Executive Officer of the Company (the “CEO”). The Executive shall have
such duties as are typically performed by an executive of a corporation of
similar size and type as the Company in such capacity, including, but not
limited to, the duties described on the job specification attached hereto as
Exhibit A, together with such additional duties, commensurate with the
Executive’s position, as may be assigned to the Executive from time to time by
the CEO. The principal location of the Executive’s employment shall be at the
Company’s principal office located in Las Vegas, Nevada. The Executive
understands and agrees that he will be required to travel for business reasons.

 

2A. Commencement Date; Employment Term. The Executive’s employment hereunder
shall commence on June 27, 2005 (the “Commencement Date”) and the term of the
Executive’s employment (the “Employment Term”) shall continue until terminated
pursuant to Section 6.

 

3. Compensation and Benefits. During the Employment Term, the Executive shall be
entitled to the following compensation and benefits:

 

(a) Salary. As compensation for the performance of the Executive’s services
hereunder, the Company shall pay to the Executive a salary (the “Salary”) of
$350,000 per annum, with increases as may be approved in writing from time to
time by the CEO. The Salary shall be payable in accordance with the payroll
practices of the Company as the same shall exist from time to time.

 

(b) Annual Bonus. The Executive shall be eligible to participate in the
Company’s discretionary annual cash bonus plan (the “Annual Bonus Plan”). The
Executive shall be eligible to receive a bonus under the Annual Bonus Plan (the
“Bonus”) in an amount up to 100% of this base salary per year for each calendar
year during the Employment Term, subject to the satisfaction of performance
goals to be established by the Company, in consultation with the Executive;
provided that, with respect to the period beginning on the Commencement Date and
ending on September 30, 2005, the Executive shall be eligible to receive a
pro-rata Bonus in an amount up to [$87,500].

 

5



--------------------------------------------------------------------------------

Said pro-rata Bonus (plus an additional $50,000) shall be guaranteed. The
Executive shall not be eligible to receive a Bonus unless the Executive is
employed by the Company on the date the Bonus is paid by the Company.

 

(c) Equity. The Company shall grant to the Executive, in conjunction with its
awards to Sunterra management for fiscal year 2005, [at least 20,000]*
restricted shares of the common stock of the Company, par value $0.01 per share
(the “Restricted Stock”) pursuant to the Sunterra Corporation 2005 Incentive
Plan (the “Incentive Plan”). The Restricted Stock shall be subject to four-year
vesting under which the Executive will receive 25% of the Restricted Stock on
the date of grant and a further 25% each year on and after each of the first,
second and third anniversaries of the date of grant. The Restricted Stock shall
have such other terms and conditions as are set forth in the 2005 Incentive Plan
and the Executive’s Restricted Stock Agreement, which shall not be inconsistent
with the terms described in this Section 3(c). The Executive shall be eligible
to receive further grants of Restricted Stock pursuant to the Incentive Plan
during the course of his employment.

 

(d) Benefits. The Executive shall be entitled to participate in the health,
insurance, retirement and other benefits provided to senior executives of the
Company on terms no less favorable than those available to such other senior
executives. The Executive shall be entitled to all other benefits as are
generally provided to senior executives of the Company, in accordance with the
Company’s policies in effect from time to time, including 4 weeks of paid
vacation per year (to be prorated in the first year).

 

(e) Relocation and Temporary Housing Expenses. In connection with the
performance of the Executive’s services hereunder:

 

i. The Company shall reimburse the Executive for the reasonable temporary
housing costs and travel costs incurred by the Executive during a

--------------------------------------------------------------------------------

* Board is still finalizing this plan

 

6



--------------------------------------------------------------------------------

mutually agreed upon period following the Commencement Date until the Executive
permanently relocates to a location near the Company’s principal office in Las
Vegas, Nevada.

 

ii. Subject to the submission of properly documented receipts and the terms of
the Company’s relocation program, the Company shall reimburse (or, at the
Company’s option, may directly pay) the Executive for the reasonable costs
incurred by the Executive in connection with his relocation from the
Philadelphia, Pennsylvania area to the greater Las Vegas, Nevada area to include
interim living expenses, (3) house hunting trips for any dependents, costs
associated with moving household goods to include backing and unpacking,
relocation of automobile and storage for up to six (6) months. The foregoing
notwithstanding there will be no reimbursement for closing costs (including
brokerage fees, taxes, title insurance, points etc.) associated with buying a
new residence or selling the existing residence.

 

iii. In addition, the Company will pay to Executive such additional sums as
shall be necessary so that Executive receives, on an after- tax basis, the
economic equivalent of such reimbursement.

 

iv. Notwithstanding the foregoing, in the event the Executive terminates his
employment with the Company pursuant to Section 6(e) herein prior to the first
anniversary of the Commencement Date, the Executive agrees to pay to the Company
in a single lump sum upon demand by the Company, the amount paid to the
Executive pursuant to this Section 3(e), multiplied by the ratio of (A) the
number of days during the period beginning on the Termination Date (as defined
in Section 6(h) and ending on the one year anniversary of the Commencement Date,
and (B) 365.

 

7



--------------------------------------------------------------------------------

4. Exclusivity. During the Employment Term, the Executive shall devote his full
time to the business of the Company, shall faithfully serve the Company, shall
in all respects conform to and comply with the lawful and reasonable directions
and instructions given to him by the CEO, or such other person as may be
designated by the CEO, in accordance with the terms of this Agreement, shall use
his best efforts to promote and serve the interests of the Company and shall not
engage in any other business activity, whether or not such activity shall be
engaged in for pecuniary profit, except that the Executive may (i) participate
in the activities of professional trade organizations, and (ii) engage in
personal investing activities, provided that activities set forth in these
clauses (i) and (ii), either singly or in the aggregate, do not interfere in any
material respect with the services to be provided by the Executive hereunder.

 

5. Reimbursement for Expenses. Except with respect to relocation and temporary
housing expenses incurred by the Executive, which shall be reimbursed by the
Company pursuant to Section 3(e) herein, the Executive is authorized to incur
reasonable expenses in the discharge of the services to be performed hereunder,
including expenses for travel, lodging, entertainment, maintaining professional
licenses and certifications and attendance at association meetings and
conferences in accordance with the Company’s expense reimbursement policy, as
the same may be modified by the Company from time to time. The Company shall
reimburse the Executive for all such proper expenses upon presentation by the
Executive of itemized accounts of such expenditures in accordance with the
expense reimbursement policy of the Company, as in effect from time to time.

 

6. Termination and Default.

 

(a) Death. The Executive’s employment shall automatically terminate upon his
death and, upon such event, the Executive’s estate shall be entitled to receive
the amounts specified in Section 6(h) below.

 

(b) Disability. The Company may terminate Executive’s employment if, at any time
during the Term of this Agreement, Executive shall become disabled so that he is
unable to

 

8



--------------------------------------------------------------------------------

perform his regular duties of employment, with reasonable accommodation, for a
period of ninety (90) days in the aggregate during any 180-day period. The
determination of Executive’s disability for purposes of this Section shall be
made by a qualified physician acceptable to both parties. In the event that the
Company and Executive are unable to agree upon a qualified physician, each party
shall select a qualified physician, and in the event those two physicians are
unable to agree upon a determination as to Executive’s disability, a third
neutral physician (“Neutral Physician”) acceptable to the parties shall be
selected. The determination of disability by the Neutral Physician shall be
final and binding for purposes of this Agreement. In the event this Agreement is
terminated pursuant to this Section, Executive shall be entitled to the
Disability Severance Pay provided in this Section 6(b). Such payment shall not
disqualify Executive from receiving any other payments, if any, under the
Company’s Short-Term Disability Plan, Long-Term Disability Plan(s) or any other
disability plan or program, regardless of whether said plan or program is
provided by the Company. However, such Disability Severance Pay shall be offset
on a dollar-for-dollar basis by any payments made to Executive under the
Company’s Long-Term Disability Plan(s) or any other disability plan or program
provided or arranged by the Company or, in the event that Executive does not
elect to enroll in such plans, what would have been paid to Executive had he
elected to enroll, during the six (6) month continuation period referred to in
the final sentence of this Section 6(b). In respect of such termination, the
Company shall pay to the Executive the Executive’s accrued Base Salary through
the date of termination, any Bonus earned but not paid for the year preceding
such termination and a pro rata portion of any Bonus for the year in which such
termination occurs. In addition, as the “Disability Severance Pay”, in this
instance, the Company shall continue to pay to the Executive 100% of salary for
a period of six (6) months, commencing on the 181st day following the first day
included in the period described in the first sentence of this Section 6(b).

 

(c) Cause. The Company may terminate the Executive’s employment at any time,
with or without Cause. In the event of termination pursuant to this Section 6(c)
for Cause, the Company must state the reasons, in writing, and it shall be
effective upon written notice to the Executive from the Company; provided,
however, that with respect to the first occurrence of any

 

9



--------------------------------------------------------------------------------

type of conduct or failure as to which any such notice is given (but only with
respect to a notice referencing an event or omission within the meaning or
intent of clause (v) of the definition of “Cause”) Executive will have thirty
(30) days from the date of such notice to cure the reasons cited in any such
notice.

 

(d) Without Cause. The Company may terminate the Executive’s employment during
the Employment Term without Cause at any time by giving written notice to the
Executive. A termination of the Executive’s employment without Cause shall mean
a termination initiated by the Company for any reason other than Cause or on
account of death or Disability (a “Without Cause” termination). A termination
Without Cause shall be effective immediately upon notice given by the Company to
the Executive, or such later date as may be mutually agreed between the
Executive and the Company.

 

(e) Resignation. Unless otherwise provided in Section 6(f) below in the case of
termination of employment for Good Reason, the Executive shall have the right to
terminate his employment at any time by giving at least 60 days advance written
notice of his resignation to the Company. Except as provided in Section 6(g)
below, a termination by the Executive shall be effective upon the expiration of
the 60 day notice period.

 

(f) Good Reason. The Executive shall have the right to terminate his employment
for Good Reason provided, further, that the Executive must provide written
notice of termination of employment for Good Reason within 30 days following the
Executive’s knowledge of an event constituting Good Reason or such event shall
not constitute Good Reason hereunder. Notwithstanding the foregoing, Good Reason
shall not be deemed to exist unless the Company fails to cure the event giving
rise to Good Reason within 30 days after receipt or written notice thereof given
by the Executive.

 

(g) Payment in Lieu. The Company may, in its sole discretion, at any time after
notice of termination without Good Reason has been given to the Company by the
Executive, terminate this Agreement, provided that, in addition to any amount
payable to the Executive

 

10



--------------------------------------------------------------------------------

under Section 6(h) herein, the Company shall pay to the Executive (without
duplication) his then current Salary and continue benefits provided pursuant to
Section 3(d) herein, for the duration of the unexpired notice period.

 

(h) Termination Payments.

 

(1) Termination Without Cause or for Good Reason. In the event that during the
Employment Term the Executive’s employment is terminated by the Company Without
Cause or the Executive terminates his employment for Good Reason, the Company
shall pay to the Executive the sum of the following amounts: (A) all amounts
fully earned and payable pursuant to the terms of this Agreement, but unpaid
hereunder through the date on which the Executive’s employment with the Company
is terminated (the “Termination Date”), if any, in respect of Salary, Bonus and
un-reimbursed expenses (less any applicable withholding or similar taxes) (the
“Accrued Obligations”), and (B) continuation of the Executive’s Salary (less any
applicable withholding or similar taxes) at the rate in effect hereunder on the
Termination Date, in accordance with the Company’s prevailing payroll practices,
for a period of twelve months following the Termination Date (the “Severance
Benefit”); provided, that, in the event such termination occurs during the
period beginning on the Commencement Date and ending on the first anniversary of
the Commencement Date, the Executive shall receive as a Severance Benefit,
continuation of his Salary (less any applicable withholding or similar taxes) at
the rate in effect on the Termination Date, in accordance with the Company’s
prevailing payroll practices, for a period of six months following the
Termination Date. Notwithstanding any other provision in this Agreement or the
terms of any severance plan or policy maintained by the Company or its
affiliates to the contrary, the parties hereto understand and agree that if the
Company pays the Executive the Severance Benefit, the Executive shall not be
entitled to receive any other payments or benefits under any other severance or
similar plan maintained by the Company or its affiliates.

 

11



--------------------------------------------------------------------------------

The payment of the Severance Benefit is subject to the execution by the
Executive of a release substantially in the form attached hereto as Exhibit B.

 

(2) Termination due to Death. In the event that during the Employment Term the
Executive’s employment is terminated by the Company due to the Executive’s
death, the Company shall pay to the Executive, or the Executive’s estate, the
Accrued Obligations.

 

(3) Termination for Cause or without Good Reason. In the event that during the
Employment Term the Executive’s employment is terminated by the Company for
Cause or by the Executive by resignation without Good Reason, the Company shall
pay to the Executive the Accrued Obligations.

 

(i) Survival of Operative Sections. Upon any termination of the Executive’s
employment, the provisions of Sections 6 (h) and 7 through 18 of this Agreement
shall survive to the extent necessary to give effect to the provisions hereof.

 

7. Secrecy and Non-Competition.

 

(a) No Competing Employment. The Executive acknowledges that the agreements and
covenants contained in this Section 7 are essential to protect the value of the
Company’s business and assets and by his current employment with the Company,
the Executive has obtained and will obtain such knowledge, contacts, know-how,
training and experience and there is a substantial probability that such
knowledge, know-how, contacts, training and experience could be used to the
substantial advantage of a competitor of the Company and to the Company’s
substantial detriment. Therefore, the Executive agrees that for the period
commencing on the Commencement Date and ending on the first anniversary of the
termination of the Executive’s employment hereunder (such period is hereinafter
referred to as the “Restricted Period”) the Executive shall not participate or
engage, directly or indirectly, for himself or on behalf of or in conjunction

 

12



--------------------------------------------------------------------------------

with any person, partnership, corporation or other entity, whether as an
employee, agent, officer, director, shareholder, partner, joint venturer,
investor, lender, advisor, consultant or otherwise, in any business activity if
such activity consists of any activity undertaken or expressly contemplated to
be undertaken by the Company at any time during the Employment Term.

 

(b) Nondisclosure of Confidential Information. The Executive, except in
connection with his employment hereunder, shall not disclose to any person or
entity or use, either during the Employment Term or at any time thereafter, any
information not in the public domain or generally known in the industry, in any
form, acquired by the Executive while employed by the Company or any predecessor
to the Company’s business or, if acquired following the Employment Term, such
information which, to the Executive’s knowledge, has been acquired, directly or
indirectly, from any person or entity owing a duty of confidentiality to the
Company, relating to the Company, including but not limited to information
regarding customers, vendors, suppliers, trade secrets, training programs,
manuals or materials, technical information, contracts, systems, procedures,
mailing lists, know-how, trade names, improvements, price lists, financial or
other data (including the revenues, costs or profits associated with any of the
Company’s products or services), business plans, code books, invoices and other
financial statements, computer programs, software systems, databases, discs and
printouts, plans (business, technical or otherwise), customer and industry
lists, correspondence, internal reports, personnel files, sales and advertising
materials, telephone numbers, names, addresses or any other compilation of
information, written or unwritten, which is or was used in the business of the
Company. The Executive agrees and acknowledges that all of such information, in
any form, and copies and extracts thereof, are and shall remain the sole and
exclusive property of the Company, and upon termination of his employment with
the Company, the Executive shall return to the Company the originals and all
copies of any such information provided to or acquired by the Executive in
connection with the performance of his duties for the Company, and

 

13



--------------------------------------------------------------------------------

shall return to the Company all files, correspondence and/or other
communications received, maintained and/or originated by the Executive during
the course of his employment.

 

(c) No Interference. In consideration of the compensation (and other benefits)
provided and to be provided to the Executive as set forth hereunder, the
Executive covenants and agrees that during the Restricted Period, the Executive
will not, directly or indirectly: (i) solicit, induce or otherwise have business
contact with, any person or entity who has, within the most recent one year
period, been a service provider of or to the Company, and with whom the
Executive had any business relationship or about whom the Executive acquired any
significant knowledge during the Employment Term, if such contact could directly
adversely affect the business of the Company, or (ii) solicit, hire, induce,
endeavor to entice away from the Company or its subsidiaries, or otherwise
directly interfere with the relationship of the Company with any person who, to
the knowledge of the Executive, is or was within the then most recent twelve
month period, employed by or otherwise engaged to perform services for the
Company.

 

(d) Inventions, etc. The Executive hereby sells, transfers and assigns to the
Company or to any person or entity designated by the Company all of the entire
right, title and interest of the Executive in and to all inventions, ideas,
disclosures and improvements, whether patented or unpatented, and copyrightable
materials, made or conceived by the Executive, solely or jointly, during his
employment by the Company which relate to methods, apparatus, designs, products,
processes or devices, sold, leased, used or under consideration or development
by the Company, or which otherwise relate to or pertain to the business,
functions or operations of the Company or which arise from the efforts of the
Executive during the course of his employment for the Company. The Executive
shall communicate promptly and disclose to the Company, in such form as the
Company requests, all information, details and data pertaining to the
aforementioned inventions, ideas, disclosures and improvements; and the
Executive shall execute and

 

14



--------------------------------------------------------------------------------

deliver to the Company such formal transfers and assignments and such other
papers and documents as may be necessary or required of the Executive to permit
the Company or any person or entity designated by the Company to file and
prosecute the patent applications and, as to copyrightable materials, to obtain
copyright thereof. Any invention relating to the business of the Company and
disclosed by the Executive within one year following the termination of his
employment with the Company shall be deemed to fall within the provisions of
this paragraph unless proved to have been first conceived and made following
such termination.

 

(e) Definition of Company for Purposes of Covenants. For purposes of the
covenants provided in this Section 7, and not withstanding any other provision
of this Agreement to the contrary, “Company” shall be defined to mean Sunterra
Corporation, and each of its subsidiaries and affiliates, including Poipu Resort
Partners, L.P., a Hawaii limited partnership.

 

8. Injunctive Relief. Without intending to limit the remedies available to the
Company, the Executive acknowledges that a breach of any of the covenants
contained in Section 7 hereof may result in material irreparable injury to the
Company or its subsidiaries or affiliates for which there is no adequate remedy
at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat thereof, the Company
shall be entitled to obtain a temporary restraining order and/or a preliminary
or permanent injunction, without the necessity of proving irreparable harm or
injury as a result of such breach or threatened breach of Section 7 hereof,
restraining the Executive from engaging in activities prohibited by Section 7
hereof or such other relief as may be required specifically to enforce any of
the covenants in Section 7 hereof.

 

9. Extension of Restricted Period. In addition to the remedies the Company may
seek and obtain pursuant to Section 8 of this Agreement, the Restricted Period
shall be extended by any and all periods during which the Executive shall be
found by a court to have been in violation of the covenants contained in Section
7 hereof.

 

15



--------------------------------------------------------------------------------

10. Representations and Warranties of the Executive. The Executive represents
and warrants to the Company as follows:

 

(a) This Agreement, upon execution and delivery by the Executive, will be the
valid and binding obligation of the Executive enforceable against the Executive
in accordance with its terms.

 

(b) Neither the execution and delivery of this Agreement, nor the performance of
this Agreement in accordance with its terms and conditions by the Executive (i)
requires the approval or consent of any governmental body or of any other person
or (ii) conflicts with or results in any breach or violation of, or constitutes
(or with notice or lapse of time or both would constitute) a default under, any
agreement, instrument, judgment, decree, order, statute, rule, permit or
governmental regulation applicable to the Executive.

 

(c) Executive is in good physical and mental health and is not presently under
Disability, nor is Executive aware of any fact or circumstance that render
likely his becoming subject to Disability.

 

(d) The representations and warranties of the Executive contained in this
Section 10 shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

 

11. Assignment; No Third-Party Beneficiaries. This Agreement shall inure to the
benefit of, and be binding on, the successors and assigns of each of the
parties, including, but not limited to, the Executive’s heirs, the Executive’s
guardian in the event of the Executive’s disability, and the personal
representatives of the Executive’s estate. This Agreement, and the Executive’s
rights and obligations hereunder, may not be assigned by the Executive; any
purported assignment by the Executive in violation hereof shall be null and
void. In the event of any sale, transfer or other disposition of all or
substantially all of the Company’s assets or business, whether by merger,

 

16



--------------------------------------------------------------------------------

consolidation or otherwise, the Company may assign this Agreement and its rights
hereunder. In the event of assignment, the assignee shall expressly assume all
obligations of the Company hereunder. Except as otherwise provided herein,
nothing in this Agreement shall confer upon any person or entity not a party to
this Agreement, or the legal representatives of such person or entity, any
rights or remedies of any nature or kind whatsoever under or by reason of this
Agreement.

 

12. Waiver and Amendments. Any waiver, alteration, amendment or modification of
any of the terms of this Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Company’s CEO. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

 

13. Severability; Governing Law; Jurisdiction; No Jury Trial. The Executive
acknowledges and agrees that the covenants set forth in Section 7 hereof are
reasonable and valid in geographical and temporal scope and in all other
respects. If any of such covenants or such other provisions of this Agreement
are found to be invalid or unenforceable by a final determination of a court of
competent jurisdiction (a) the remaining terms and provisions hereof shall be
unimpaired, and (b) the invalid or unenforceable term or provision shall be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEVADA APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO ITS CONFLICT OF LAWS
RULES.

 

The parties hereby (i) submit to the exclusive jurisdiction of the courts of the
State of Nevada (and the U.S. federal courts in the District of Nevada), (ii)
consent that any such

 

17



--------------------------------------------------------------------------------

action or proceeding may be brought in any such venue, (iii) waive any objection
that any such action or proceeding, if brought in any such venue, was brought in
any inconvenient forum and agree not to claim the same, (iv) agree that any
judgment in any such action or proceeding may be enforced in other
jurisdictions, (v) consent to service of process at the address set forth in
Section 14 herein, and (vi) to the extent applicable, waive their respective
rights to a jury trial of any claim or cause of action based on or arising out
of this Agreement or any dealings between them relating to the subject matter of
this Agreement.

 

14. Notices.

 

All communications under this Agreement shall be in writing and shall be
delivered by hand or mailed by overnight courier or by registered or certified
mail, postage prepaid.

 

If to the Executive at 916 Grandview Drive, Exton, PA 19341, or at such other
address as the Executive may have furnished the Company in writing

 

If to the Company, at 3865 West Cheyenne Avenue, North Las Vegas, NV 89032,
marked for the attention of the CEO, or at such other address as it may have
furnished in writing to the Executive, with a copy to the General Counsel of the
Company.

 

Any notice so addressed shall be deemed to be given: if delivered by hand, on
the date of such delivery; if mailed by overnight courier, on the first business
day following the date of such mailing; and if mailed by registered or certified
mail, on the third business day after the date of such mailing.

 

15. Section Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof, affect the meaning or interpretation of this
Agreement or of any term or provision hereof.

 

18



--------------------------------------------------------------------------------

16. Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties hereto regarding the employment of the Executive. This
Agreement supersedes all prior negotiations, discussions, correspondence,
communications, understandings and agreements between the parties relating to
the subject matter of this Agreement.

 

17. Severability. In the event that any part or parts of this Agreement shall be
held illegal or unenforceable by any court or administrative body of competent
jurisdiction, such determination shall not affect the remaining provisions of
this Agreement, which shall remain in full force and effect.

 

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall be
considered one and the same agreement.

 

[Signature Page to Follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

SUNTERRA CORPORATION

By:

 

/S/ Nicholas Benson

--------------------------------------------------------------------------------

Name:

 

Nicholas Benson

Title:

 

President and Chief Executive Officer

EXECUTIVE

By:

 

/S/ David Lucas

--------------------------------------------------------------------------------

   

David Lucas

 

20



--------------------------------------------------------------------------------

Exhibit A

Job Specification

 

Key Relationships

 

Reports to:

 

Chief Executive Officer

Direct reports:

 

Senior Vice President, Sales and Marketing,

Sunterra USA

Other key relationships:

 

Chief Financial Officer

Chief Information Officer

General Counsel

Senior Vice President, Member Services

Vice President, Human Resources

Managing Director, Sunterra Europe

Board Members

 

Major Responsibilities

 

•   Assume control of the company’s sales and marketing organization excluding
Europe. Review its current structure and business model, assess existing talent
and shape it for future growth.

 

•   Develop the company’s short and long-term marketing plans in line with the
corporate strategic plans and goals, designed to grow shareholder value and move
the company on an accelerated growth path.

 

•   Has budget authority over corporate marketing spending/investments.

 

•   Drive M&A activity by identifying opportunities for incremental growth
within the North American market and delivering transactions which will provide
earnings growth consistent with the strategic plan.

 

•   Be responsible for continued product development, aligning this with
innovative and successful marketing programs, recognizing the need for the
product to have an appeal beyond today’s markets. This encompasses
responsibility for nurturing the relationship between the company and its
members and capturing increasing member spend.

 

•   Review the company’s plans for growth outside North America and Europe and
prepare a detailed plan for delivering that growth. With the approval of the
Chief Executive Officer and Board, work with the existing European and other
non-U.S. teams to execute that plan over the coming years.



--------------------------------------------------------------------------------

•   Work closely with the Regional Vice Presidents to understand specific
marketing needs; prioritize needs and allocate marketing resources as
appropriate.

 

•   Provide strong, proactive leadership to maintain a positive business climate
and motivate employees, and function as an effective advocate for change and
growth.

 

•   Strengthen and maintain a can-do, goal-oriented, entrepreneurial environment
that stresses employee performance, teamwork, management credibility and
success.



--------------------------------------------------------------------------------

Exhibit B

 

Form of Release

 

Section 1. Release. As a material inducement to Sunterra Corporation (the
“Company”) to providing the Severance Benefit as provided for and defined in the
Employment Agreement (the “Agreement”) dated May 24, 2005 between the Company
and David Lucas (the “Executive”), and in consideration of its agreements and
obligations under the Agreement and for other good and valuable consideration,
the receipt of which is hereby acknowledged by the Executive, the Executive
hereby irrevocably, unconditionally and generally releases the Company and its
respective parents, affiliates, shareholders, officers, directors, Executives
and attorneys, and the heirs, executors, administrators, receivers, successors
and assigns of all of the foregoing (collectively, “Releasees”), from, and
hereby waives and/or settles, any and all actions, causes of action, suits,
debts, sums of money, agreements, promises, damages or any liability, claims or
demands, know or unknown and of any nature whatsoever and that the Executive
ever had, now has or hereafter can, shall or may have, for, upon, or by reason
of any matter, cause or thing whatsoever from the beginning of the world to the
date of this release (collectively, the “Executive Claims”) arising directly or
indirectly under, out of or pursuant to his employment with the Company, the
performance of services for the Company or any Releasee or the termination of
such employment or services and, specifically, without limitation, any rights
and/or Executive Claims (a) arising under or pursuant to any contract, express
or implied, written or oral, relating to the Executive’s employment or
termination thereof or the employment relationship, including, without
limitation, the Agreement; (b) for wrongful dismissal or termination of
employment; (c) arising under any federal, state, local or other statutes,
orders, laws, ordinances, regulations or the like that relate to the employment
relationship and/or that specifically prohibit discrimination based upon age,
race, religion, sex, national origin, disability, sexual orientation or any
other unlawful bases, including, without limitation, the Age Discrimination in
Employment Act of 1967, as amended (the “ADEA”), the Civil Rights Act of 1991,
as amended, the Civil Rights Acts of 1866 and 1871, as amended, and applicable
rules and regulations promulgated pursuant to or concerning any of the foregoing
statutes; and (d) for



--------------------------------------------------------------------------------

damages, including, without limitation, punitive or compensatory damages or for
attorneys’ expenses, costs, wages, injunctive or equitable relief. This
paragraph shall not apply to any rights or claims that the Executive may have:
(x) for tax-qualified retirement benefits, including any applicable 401(k) plan;
(y) for disability, life insurance, health and other Executive benefits in
accordance with the terms of the applicable Executive benefit plans; and (z)
that the release and waiver of claims under ADEA was not knowing or voluntary.

 

Section 2. Representation by Counsel/Revocation.

 

By executing this Release, the Executive acknowledges that: (i) he has been
advised by the Company to consult with an attorney before executing this Release
and has consulted and been represented by counsel in connection therewith; (ii)
he has been provided with at least a twenty one (21) day period to review and
consider whether to sign this Release and that by executing and delivering this
Release to the Company, he is waiving any remaining portion of such twenty one
(21) day period; and (iii) he has been advised that he has seven (7) days
following execution of the Release to revoke this Release (“Revocation Period”).

 

This Release will not be effective or enforceable until the Revocation Period
has expired. Such revocation shall only be effective if an originally executed
written notice thereof is delivered to the Company on or before 5:00 p.m. on the
last day of the Revocation Period. If so revoked, it shall be deemed to be void
ab initio and of no further force and effect.

 

Defined terms not otherwise defined herein shall have the same meanings ascribed
to them in the Agreement.

 

Dated: May 24, 2005

 

/s/ David Lucas

--------------------------------------------------------------------------------

David Lucas